 252DECISIONSOF NATIONAL LABOR RELATIONS BOARDwerehardly awareof the commotion describedby Bradshaw.The demeanor ofeach, in reporting the question askedby Lofton,the answer of Durgin,and the"thank you" of Lofton, was.the same asthat of any witness whotakes a special side ofa case, andhears little and observesless of thatpart which supportsthe opposite side.Notwithstanding Lofton's testimonythat he hadnot been drinking on the day ofhis arrestand had not had a drinksince the precedingFourth of July,I accept thetestimony and opinionof Dr. Childsto opposite effect.Dr. Watson,who examinedhim at 5:30or 6 p.m., would only say that he did not detectany evidence of "inges-tion of alcoholic content at that time."This was severalhours afterDr. Childs hadexaminedLofton.On the basis of the foregoing findings of fact,Imake the following:CONCLUSIONS OF LAW1.TheRespondent is an employer engaged in commercewithinthemeaning ofSection 2(6) and(7) of the Act.2.TheUnion is a labor organizationwithin themeaning of Section 2(5) of theAct.3.TheRespondent has not engaged in and is not now engaging in unfair laborpractices as alleged in the complaint.4.The complainthereinshould be dismissed.RECOMMENDED ORDERIt is recommended that an order be entered herein dismissing the complaint.Retail Store Employees Union,Local 444, Retail Clerks Interna-tional Association,AFL-CIOandAgents and Organizers Asso-ciation,Petitioner.Case No. 30-RC-3 (formerly 13-RC-9123).June 01,1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, as amended, a hearing was held before Hearing OfficerDonald B. Milan. The Hearing Officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.'Thereafter,the Employer involved herein filed a brief.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].Upon the entire record in this case,2 the Board finds :1.The Employer is a voluntary, unincorporated association and isone of the approximately 300 local labor unions chartered by the RetailClerks Association, AFL-CIO, herein called RCIA, affiliated there-with.The Local's office and headquarters are in Milwaukee, Wisconsin,with a membership of approximately 5,500 employees engaged in theIThis case was transferred to the Boardby theRegional Director for Region 13.' It was stipulated by the parties that all pertinent parts of the record inRetail ClerksInternational Association,AFL-CIO,153NLRB 204, also issued this day, be made partof the record.153NLRB No. 16. RETAIL STORE EMPLOYEES UNION, LOCAL 444, ETC.253retail trades.The Employer contends that the Board should not assertjurisdiction herein.On the basis of the uncontroverted facts detailedbelow, we reject the contention of the Employer.The RCIA's office and headquarters are in Washington, D.C., anditmaintains other offices in other cities in the United States, PuertoRico, and Canada, including seven regional division offices in theUnited States.The membership of the RCIA is in excess of 400,000employees engaged in the retail trades.Various employers thatemploy employees represented by local unions chartered by and affili-ated with the RCIA in the United States purchase and sell goods annu-ally at a value in excess of $50,000 and cause such goods to be trans-ported in interstate commerce from and/or to persons outside theState or territory where they are located.On an annual basis in a representative year the RCIA, in the courseof its operations, receives per capita dues and initiation fees valued inexcess of $1 million at its International offices from its local unionslocated throughout the United States.The International employsclerical and other employees at its various offices aforementioned.Various employers of members of Local 444 are engaged in substan-tial business operations and each annually purchases and/or sellsgoods valued in excess of $50,000, and causes such goods to be trans-ported in interstate commerce from and/or to persons outside the Statein which it is located.The Employer Local 444 remits to the RCIA atthe International's offices per capita dues and initiation fees.From the foregoing, we find that the Employer is engaged in com-merce within the meaning of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction herein.32.The petitioning labor organization claims to represent certainemployees of the Employer.43.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act.54.The Petitioner seeks to represent a unit of all appointed businessagents and appointed organizers, excluding all office clerical employ-ees, all other employees, and supervisors as defined in the Act.TheS SeeRetail Store Employees Union, Local 880, Retail Clerks International Association,AFL-CIO,153NLRB 255,issued the same day as the instant case. See alsoLaun-dry, Dry Cleaning and Dye House Workers'International Union Local26, et al.,129 NLRB1446, footnote 2.a For the reasons stated inRetail Clerks International Association,AFL-CIO,153supra. wfindwithout merit the contentions of the Employer that the Petitioner is nota labor organization within the meaning of Section 2(5) of the Act.S The record shows that the organizers and business agents herein sought by the Peti-tioner perform duties and have responsibilities similar to those described inRetail StoreEmployees Union, Local 880, Retail Clerks International Association,supra.For thereasons stated in that decision, we find without merit the contentions of the Employer,Local 444, that such employees are managerial and/or supervisory employees. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer contends that the unit is inappropriate o because it fails toinclude stewards and inside organizers.The duties and the responsibilities of the business agents and orga-nizers of the above Employer are similar to those described inRetailStore Employees Union, Local 880, Retail Clerks International Associ-ation, AFL-CIO,153 NLRB 255. Essentially their work consists ofadministering and enforcing the collective-bargaining contracts whichthe Employer has with various stores, and organizing employees instores with which the Employer does not have contracts. They workunder the direct supervision of the secretary-treasurer and they recievefixed salaries, expense allowances, and fringe benefits.Although theirhours are not fixed, they report each day to the main office, call eachafternoon for messages, and are requir.,d to attend weekly businessagents' meetings and monthly executive board meetings. In addition,they attend special membership meetings and represent the membersin various community and labor groups.The business agents andorganizers consult concerning their problems and receive suggestionsfrom each other.The stewards are full-time employees in stores in which theEmployer, Local 444, has contracts.There are approximately 125 to150 stewards in the various stores.Each store with less than 10 employ-ees has a steward, and larger stores may have 2 or more. The chiefduties of the stewards are to: (1) Report contract violations; (2) rep-resent employees who have not yet joined the Union but are requiredto do so under the contract; (3) handle minor grievances; and (4) gen-erally conduct the day-to-day business of the Union in their particularstore.Stewards may on occasion perform duties away from the store,such as assisting in organizing and serving as delegate to State andcentral labor union conventions.This work is performed on their owntime.All stewards are compensated from the membership dues col-lected, and receive compensation for written reports filed, and either asalary or commission for any membership applications obtained. Theyare paid every 3 months and may receive compensation during thisperiod in amounts ranging from $75 to $125.Inside organizers, as the name implies, are union representativesworking as employees in an unorganized store in an effort to bringabout the organization of the store.At the time the petition was filed,there were approximately 15 inside organizers.They are selected by6We find without merit the contention of the Employer that the petition must be dis-missed since business agents and organizers are elected rather than appointed and thejob classifications sought are therefore nonexistentThe record shows that the employeesin question are effectively appointed by the chief officer of the Local,the secretary-treasuier,with the executive board and the membership having the power of ratification.No contention is made that employees appointed by the secretary-treasurer have ever beenrejected by the executive board or the membership. RETAIL STORE EMPLOYEES UNION, LOCAL 880, ETC.255and report to business agents from whom they receive directions, andfix their compensation.Like the stewards, the work . of the insideorganizers for the Employer, Local 444, is only part time, and occupiesonly a minor part of their workweek.In view of the part-time nature of their duties and responsibilitiesfor the Employer, Local 444, their minimal contact with businessagents and organizers, their attachment to the work force of the storein which they are full-time employees, and their lack of direct super-vision from the chief officer of Employer, Local 444, we find that thestewards and inside organizers have interests which differ substantiallyfrom those of business agents and organizers.Accordingly, we findthey are not properly a part of the unit sought by the Petitioner becauseof their diverse community of interests and we shall exclude them fromthe unit.We find, therefore, that the following employees of the Employerconstitute a cohesive homogeneous group appropriate for the purposeof collective bargaining within the meaning of the Act :All appointed business agents and organizers employed by theRetail Store Employees Union, Local 444, with headquarters inMilwaukee, Wisconsin, excluding all other employees and super-visors as defined in the Act.7[Text of Direction of Election omitted from publication.]7 As the chief officer of the Local,the secretary-treasurer has the power to effectivelyappoint business agents and organizers;we shall exclude him from the unit as a supervisor.As the president,first vice president,guide, trustee,and business agents who also serveon the executive board pass upon appointments and discharges of business agents andorganizers and formulate labor relations policies,we shall exclude them from the unit.SeeLaundry,Dry Gleaning and Dye House Workers' International Union Local 26, supra.Retail Store Employees Union,Local 880, Retail Clerks Interna-tional Association,AFL-CIOandAgents and Organizers Asso-ciation,Petitioner.Case No. 8-RC-5006.June 21, 1965DECISIONAND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerNora S. Friel.The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.- Thereafter, theEmployer involved herein filed a brief.1 This casewas transferredto the Board by the Regional Director for Region 8.153 NLRB No. 17.